


110 HRES 482 EH: Expressing support for the new power-sharing

U.S. House of Representatives
2007-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 482
		In the House of Representatives, U.
		  S.,
		
			July 11, 2007
		
		RESOLUTION
		Expressing support for the new power-sharing
		  government in Northern Ireland.
	
	
		Whereas the Good Friday Agreement, signed on April 10,
			 1998, in Belfast, and endorsed in a referendum by the overwhelming majority of
			 people in Northern Ireland and the Republic of Ireland, set forth a blueprint
			 for lasting peace in Northern Ireland;
		Whereas on May 8, 2007, leaders from the major political
			 parties in Northern Ireland took office as part of an agreement to share power
			 in accordance with the democratic mandate of the Good Friday Agreement;
		Whereas on May 8, 2007, Ian Paisley and Martin McGuinness
			 became Northern Ireland’s first minister and deputy first minister, marking the
			 beginning of a new era of power-sharing;
		Whereas Dr. Paisley, the Democratic Unionist leader, and
			 Mr. McGuinness, the Sinn Fein negotiator, have put aside decades of conflict
			 and moved toward historic reconciliation and unity in Northern Ireland;
		Whereas on May 8, 2007, Dr. Paisley declared, I
			 believe that Northern Ireland has come to a time of peace, a time when hate
			 will no longer rule.;
		Whereas Mr. McGuinness declared this new government to be
			 a fundamental change of approach, with parties moving forward together
			 to build a better future for the people that we represent;
		Whereas former British Prime Minister Tony Blair declared
			 that [T]oday marks not just the completion of the transition from
			 conflict to peace, but also gives the most visible expression to the
			 fundamental principle on which the peace process has been based. The acceptance
			 that the future of Northern Ireland can only be governed successfully by both
			 communities working together, equal before the law, equal in the mutual respect
			 shown by all and equally committed both to sharing power and to securing peace.
			 That is the only basis upon which true democracy can function and by which
			 normal politics can at last after decades of violence and suffering come to
			 this beautiful but troubled land.;
		Whereas the Taoiseach of Ireland, Bertie Ahern, declared
			 that [O]n this day, we mark the historic beginning of a new era for
			 Northern Ireland. An era founded on peace and partnership. An era of new
			 politics and new realities.;
		Whereas both communities have worked together in a spirit
			 of cooperation and mutual respect to solve the problems of concern to all the
			 people of Northern Ireland, including the decision by all the major political
			 parties to join the Northern Ireland Police Board and support the Police
			 Service of Northern Ireland; and
		Whereas President George W. Bush, like his predecessor
			 President William J. Clinton, has worked tirelessly to bring the parties in
			 Northern Ireland together in support of fulfilling the promises of the Good
			 Friday Agreement: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the United States
			 stands strongly in support of the new power-sharing government in Northern
			 Ireland;
			(2)political leaders
			 of Northern Ireland, former Prime Minister Tony Blair, and Taoiseach Bertie
			 Ahern should be commended for acting in the best interest of the people of
			 Northern Ireland by forming the new power-sharing government;
			(3)May 8, 2007, will
			 be remembered as an historic day and an important milestone in cementing peace
			 and unity for Northern Ireland and a shining example for nations around the
			 world plagued by internal conflict and violence; and
			(4)the United States stands ready to support
			 this new government and to work with the people of Northern Ireland as they
			 strive for lasting peace for the people of Northern Ireland.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
